Citation Nr: 0306601	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  95-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

Entitlement to service connection for a brain tumor, to 
include as a result of exposure to Agent Orange.

(The issues of entitlement to service connection for a skin 
disorder as a result of exposure to Agent Orange and for 
hypertension (HTN), to include as secondary to post-traumatic 
stress disorder (PTSD), or as a result of exposure to Agent 
Orange, will be the subject of a future Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1971.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The Board is undertaking additional development on the issues 
of entitlement to service connection for hypertension and a 
skin disorder pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDING OF FACT

There is no competent evidence of record etiologically 
linking the veteran's current residuals of a brain tumor to 
his service or any exposure to herbicides in Vietnam.


CONCLUSION OF LAW

The veteran's brain tumor was not incurred in or aggravated 
by military service or inservice exposure to herbicides or 
any other incident therein, nor may incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1116, 1131, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by letters 
dated in November 1995 and December 1996 that VA would obtain 
all relevant evidence in the custody of VA.  He was also 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  In November 2002, he was informed that his 
file was being forwarded to the Board and that if he had 
additional evidence he should submit it to the Board.  No 
additional evidence has been received.  The duty to notify 
the appellant of the necessary evidence and of his 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In 
this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Factual Background

The veteran's service medical records show no relevant 
complaints, findings, treatment or diagnosis regarding a 
brain tumor.  His March 1971 separation examination indicates 
that clinical evaluation of his neurological system was 
normal.

September and October 1990 treatment records from Avista 
Hospital show the veteran had no complaints until two to 
three weeks before his admission.  At that time he began to 
have dizziness, trouble with his balance and some headaches.  
A magnetic resonance imaging (MRI) scan of his head was 
abnormal.  He was admitted with a suspected brain tumor in 
the right parietal area of the brain.  The tumor was resected 
and a pathology report indicated a diagnosed parietal brain 
multiforme glioblastoma.  

Subsequent private and VA treatment records show follow-up 
chemotherapy and radiation treatments.  Although there is 
medical evidence of left-sided neurological deficits and 
dementia due to surgical intervention for the tumor, the 
veteran has remained in remission.

A March 1993 VA compensation examination, while noting the 
veteran's possible exposure to toxic chemicals and indicating 
a diagnosis of multiformae glioblastoma, does not 
etiologically link the two.

During his September 1994 personal hearing, the veteran 
testified that his private physicians were not sure whether 
his brain tumor was etiologically related to his exposure to 
Agent Orange in service.

At his November 2002 Travel Board hearing before the 
undersigned Veterans Law Judge, the veteran testified that he 
was initially diagnosed with a brain tumor in 1990.  He again 
testified that his physicians could not make a medical 
opinion as to the etiology of his brain tumor because there 
was no definite way to know.  The veteran believed that it 
was possible that it was related to his exposure to Agent 
Orange.  He had no family history of brain tumors.  He 
remained in remission.

Analysis

Service incurrence will be presumed for certain chronic 
diseases, such as malignant tumors, if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  The last date on which a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the last 
date on which he served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service connection on a 
presumptive Agent Orange basis is warranted for chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

Based on a study by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for brain tumors among other listed diseases; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed. Reg. 59232 (1999).  Therefore, the 
veteran's brain tumor is not presumed to have been incurred 
in service as a result of herbicide exposure.  38 U.S.C.A. § 
1116(a)(1); 38 C.F.R. § 3.307(a)(6).

Where entitlement to service connection for a disorder on a 
presumptive basis is not established, a veteran is not 
precluded from establishing service connection for a claimed 
disability on a direct incurrence basis under the provisions 
of 38 U.S.C.A. § 1110.  See Combee v. Brown, 34 F.3d. 1039 
(Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164, 167 
(1999).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, or during an applicable 
presumptive period, and that the appellant still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, or 
if competent evidence relates the present disorder to that 
symptomatology.  Id.

Although the veteran's service personnel records clearly 
indicate that he served in Vietnam and is therefore presumed 
to have been exposed to herbicides, his brain tumor is not 
subject to presumptive service connection on an Agent Orange 
basis.  Moreover, the competent medical evidence indicates 
that his brain tumor was not first manifest until 1990, 
almost 20 years after his discharge from service.  Therefore, 
the veteran is not entitled to presumptive service connection 
for a brain tumor under the provisions of 38 C.F.R. §§ 3.307, 
3.309(a).  In this respect, although he has testified that he 
believes his brain tumor was a result of his exposure to 
Agent Orange in Vietnam, he is not competent to provide 
evidence that requires medical knowledge.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board finds that the evidence does not show that the 
veteran's brain tumor is directly related to his active 
service or any incident therein.  Although the evidence 
clearly shows that he was diagnosed with a brain tumor in 
1990, there is no competent medical evidence etiologically 
linking his tumor to his service, or any incident therein.  
Again, the veteran is not competent to provide evidence that 
requires medical knowledge.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the Board finds that a preponderance of the 
evidence is against service connection for residuals of a 
brain tumor.

In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, the claim for service connection for 
residuals of a brain tumor must be denied.  




ORDER

Service connection for a brain tumor is denied.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

